Citation Nr: 1216744	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back disorder, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for a left knee disorder rated as 20 percent disabling prior to December 1, 2008, and 10 percent disabling after December 1, 2008. 

3.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A review of the record on appeal shows that the Veteran, in April 2007, requested a hearing before a Veterans' Law Judge traveling to the RO.  However, in April 2009, he withdrew that request.  Therefore, the Board's adjudication of the current appeal may go forward without scheduling such a hearing.

In September 2009, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in a July 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to increased disability ratings for a low back and bilateral knee disabilities must be remanded for additional evidentiary development.

Reasons for remand

SSA records

During a VA examination dated January 2011, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

VA examination

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Board notes that the Veteran was afforded a VA examination for his low back and bilateral knee disabilities in January 2011.  Pertinently, the Veteran complained of aching pain and stiffness in his back and knees.  Upon examination, the VA examiner reported that the Veteran's gait was slow, stiff, and antalgic.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion up to 77 degrees, extension to 5 degrees, side bending to the right to 21 degrees, side bending to the left to 20 degrees, right lateral rotation to 55 degrees, and left lateral rotation to 55 degrees with pain noted on repetition.  Range of motion testing of the right knee revealed flexion to 90 degrees and zero degrees extension with complaints of pain on testing, which the examiner noted was mild.  Range of motion testing of the left knee revealed flexion to 100 degrees and zero degrees extension with additional limitation by pain on repetition.    

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of low back, right knee, or left knee motion that pain began, at what point, if any, pain caused functional impairment. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the lower back and knees is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination of the low back and knees.  The claims folders are to be provided to the examiner for review in conjunction with the examination.  

All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating low back disorders as well as knee instability and arthritis, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back and knee disabilities. 

Knee Disabilities

As to knee instability, in addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion as to whether either knee's adverse symptomatology includes recurrent subluxation or lateral instability that is best characterized as "slight," "moderate," or "severe." 

As to lost knee motion, in addition to any other information provided pursuant to the AMIE worksheet, the examiner should conduct complete range of motion studies of each knee, with specific citation to flexion and extension, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion and/or extension.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion and/or extension during the flare-ups. 

Low Back Disability

As to the low back disorder, in addition to any other information provided pursuant to the AMIE worksheet, the examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion and/or extension.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion and/or extension during the flare-ups. 

In addition, the examiner should comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced do to his service connected low back disorder. 

Lastly, the examiner should comment on any adverse neurological symptomatology caused by his service connected low back disorder and, if present, if that adverse symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

3.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


